Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
17, 2006








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed May 17, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00444-CV
____________
 
IN RE LYNN LEVIT GOETZ, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M  O P I N I O N
On May 17, 2006, relator Lynn Levit Goetz filed a petition for writ of mandamus in this
Court.[1]  See Tex.
Gov=t Code Ann. '22.221 (Vernon 2004); see  also  Tex.
R. App. P. 52.1. 
Relator has failed to establish she is entitled to mandamus relief,
and accordingly, we deny relator=s petition for writ of mandamus.  
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed May 17, 2006.
Panel consists of
Justices Hudson, Fowler and Seymore.   




[1]Relator also filed a motion for emergency relief, which has
been denied.